Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 1 June 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia June 1. 1792

Having failed to write last week on the regular day, my letter carried you three of Freneau’s papers. Consequently the present covers but one. Fenno’s are sent through Mr. Madison to you.—Maria’s mistress is just now on her departure for England. She came home yesterday. Whether she will enter with Mrs. Brodeau immediately or not, I have not determined. My tobacco is all arrived here, but in such miserable condition that I am obliged to give up half a dollar in the hundred of the price, making a loss of 200 dollars in the whole. The chief injury has been from rain between Bedford and Richmond which the badness of the hogsheads could not preserve the tobacco from. The purchaser admitted my Albemarle tobacco of the last year to have been equal to any he ever saw, and that the good and uninjured part of this was as good as that. He has promised me to make some observations in writing on what is necessary to put it in the best condition for market, which I propose to send to Mr. Clarke. Better casks and a separation into qualities will be well worth while, and the first alone should come here. My love to my dear Martha from Dear Sir Your’s affectionately

Th: Jefferson

 